NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Argued October 6, 2016 
                                 Decided October 18, 2016 
                                               
                                          Before 
                          
                             DIANE P. WOOD, Chief Judge 
                              
                             FRANK H. EASTERBROOK, Circuit Judge 
 
                             DANIEL A. MANION, Circuit Judge 
 
No. 16‐1460 
 
JAN KOWALSKI,                                     Appeal from the United States District 
         Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                                  Eastern Division. 
         v.                                        
                                                  No. 15 CV 6500 
COOK COUNTY SHERIFF’S DEP’T.,                      
et al.,                                           Thomas M. Durkin, 
         Defendants‐Appellees.                    Judge. 
 
                                          ORDER 

       Jan Kowalski sued several law enforcement officers for using excessive force 
against her in violation of the Eighth and Fourteenth Amendments, see 42 U.S.C. § 1983. 
But after she missed a deadline for filing her amended complaint and did not appear for 
two status hearings, the district court dismissed her suit with prejudice for failure to 
prosecute. Because the court did not abuse its discretion in dismissing the suit, we 
affirm the judgment.   
        
       In July 2015 Jan Kowalski, a licensed, practicing attorney in Illinois, filed a suit in 
federal court under 42 U.S.C. § 1983 alleging that Cook County law enforcement officers 
No. 16‐1460                                                                            Page 2 
 
used excessive force against her. She alleged that officers investigating drug 
manufacturing at the guesthouse on her property cuffed her too tightly, dragged her 
down the driveway to the patrol car, and threw her into the back of the car. She asserted 
that as a result she suffered nerve damage in her wrist and hand.   
         
        Six months later, the district court dismissed Kowalski’s suit for failure to 
prosecute after she missed a deadline and failed to appear at two status hearings. In 
early October 2015 the court had granted Kowalski leave to amend her complaint, but 
she let the deadline pass with no communication to the court. She then missed the next 
scheduled status hearing in December, without attempting to reschedule or notifying 
the court that she would be absent. On that day the district judge went on to other 
matters to give Kowalski more time to appear and the defendants’ counsel left her 
multiple voice and e‐mail messages, but Kowalski did not respond. The district court 
entered an order setting a new status hearing in January 2016 and warning Kowalski 
that if she did not appear personally or through counsel he would dismiss her suit. The 
judge followed through on that promise and dismissed her suit when Kowalski missed 
the January hearing, again with no communication or attempt to reschedule.   
         
        Kowalski then filed a motion for reconsideration, see FED. R. CIV. P. 59(e), arguing 
that the court should reinstate her case because she had been too busy campaigning for 
the position of Recorder of Deeds to realize that the deadline was approaching or to 
contact the court about the status hearings. She contended that it was impossible for her 
to appear at either of the missed status hearings—the first conflicted with an 
appearance she had to make before the Cook County Board of Election and the second 
occurred at the same time she had to appear in another court about an unrelated case.   
         
        The district court denied Kowalski’s motion. The district judge concluded that as 
an attorney Kowalski knew the importance of meeting court deadlines and appearing at 
scheduled hearings. He recognized that she had conflicts on the dates of the missed 
hearings but noted that it had been “radio silence” from her since October, and nothing 
had prevented her from at least calling his chambers to try to reschedule. He 
emphasized that he had explicitly warned Kowalski that a second failure to appear 
would result in dismissal.   
         
        On appeal Kowalski argues that because she had “specific and substantiated 
reasons” for her unavailability at the status hearings, her behavior was not sufficiently 
egregious to warrant dismissal. She further contends that the court should have 
No. 16‐1460                                                                               Page 3 
 
considered lesser sanctions and that the defendants suffered no prejudice from delays 
so early in the litigation. 
         
       We conclude that the district court did not abuse its discretion. Though a single 
missed deadline or status hearing does not always warrant dismissal, see Kruger v. Apfel, 
214 F.3d 784, 787 (7th Cir. 2000); Del Carmen v. Emerson Elec. Co., 908 F.2d 158, 163 
(7th Cir. 1990), this court has upheld such a sanction “for plaintiffs who fail to attend 
multiple hearings and have been warned of the possibility of dismissal.” McInnis v. 
Duncan, 697 F.3d 661, 664 (7th Cir. 2012); see also Fischer v. Cingular Wireless, LLC, 446 
F.3d 663, 666 (7th Cir. 2006); Ball v. City of Chicago, 2 F.3d 752, 753–54 (7th Cir. 1993). 
And though district courts should generally consider less severe sanctions, they do not 
abuse their discretion in “declining to employ progressive discipline,” especially where, 
as here, the plaintiff has been warned and the negligence is traceable to the plaintiff 
herself, rather than her attorney. McInnis, 697 F.3d at 665; see Johnson v. Kamminga, 
34 F.3d 466, 468 (7th Cir. 1994); Ball, 2 F.3d at 756. Finally, the plaintiff’s behavior is not 
excused by the fact that it happened early in the litigation process; the delay wasted the 
defendants’ and the court’s time and resources. See McInnis, 697 F.3d at 662–63, 665 
(upholding dismissal for failure to prosecute suit that had been ongoing for only a few 
months and was still in the pre‐answer stage). 
                                                                                                  
                                                                                   AFFIRMED.